— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered October 28, 1986, convicting him of attempted bur*430glary in the second degree, criminal mischief in the fourth degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We agree with the defendant’s contention that the trial court erred in prospectively precluding the testimony of a defense investigator, concerning a prior inconsistent statement allegedly made by a prosecution witness, with respect to her ability to identify the defendant (see, People v Morales, 125 AD2d 605; People v Strawder, 106 AD2d 672; People v Hill, 52 AD2d 609).
We find, however, that the trial court’s error in this regard was harmless in view of the fact that the defendant was observed by two police officers in the process of committing the crimes of which he now stands convicted. Since there is no reasonable possibility that the jury would have reached a different verdict if the defense investigator had been permitted to testify, the judgment of conviction must be affirmed (see, People v Daly, 98 AD2d 803, affd 64 NY2d 970; People v Crimmins, 36 NY2d 230). Mangano, J. P., Lawrence, Eiber and Spatt, JJ., concur.